t c no united_states tax_court lawrence g williams petitioner v commissioner of internal revenue respondent docket nos filed date p filed for bankruptcy on date at which time he owned all of the shares of two s_corporations both s_corporations sustained operating losses for p reported the pro_rata portion of the losses attributable to the prebankruptcy period on his individual tax_return for resulting in a net_operating_loss which he carried forward through p was discharged in bankruptcy in r disallowed the losses and issued notices of deficiency for held where p an individual s_corporation shareholder filed for bankruptcy before the corporation’s yearend operating losses sustained by the corporation during the year in which he filed for bankruptcy are reported by the bankruptcy_estate not p because income or loss of an s_corporation is determined as of the last day of the corporation’s taxable_year held further net operating losses to which p succeeded upon discharge_in_bankruptcy must be reduced by the amount of discharge_of_indebtedness income that pursuant to sec_108 i r c was excluded from his gross_income as a result of his bankruptcy discharge held further p is not liable for the accuracy-related_penalty under sec_6662 i r c for any year at issue lawrence g williams pro_se lydia a branche for respondent kroupa judge respondent determined deficiencies in petitioner’s income taxes for the years through resulting from operating losses sustained by two s_corporations in that petitioner reported on his individual tax_return in the year in which petitioner filed for bankruptcy and carried forward through respondent also determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for each year at issue the three issues for decision are whether petitioner or his individual bankruptcy_estate estate is entitled to report operating losses sustained during by two s_corporations in which petitioner owned all of the shares as of the date of filing bankruptcy we hold that the estate not petitioner is entitled to report the losses 1petitioner originally filed a ch bankruptcy petition on date then converted it to a ch bankruptcy in the conversion is irrelevant for purposes of our analysis because sec_108 and sec_1398 apply to both chapters if the debtor is an individual whether petitioner is entitled to report carryforward losses to which he succeeded upon termination of the estate after his debts were discharged in bankruptcy we hold that he is not whether petitioner is liable for each year at issue for the accuracy-related_penalty under sec_6662 a for substantial_understatement_of_income_tax we hold that he is not findings_of_fact these cases were submitted to the court fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference and the facts are so found petitioner resided in new york new york when he filed the petitions with this court petitioner was a self-employed investment adviser for each year at issue petitioner owned all of the shares of two s_corporations davidge co davidge and kuma securities kuma until date the date he filed for bankruptcy the 2all section and subchapter references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 was enacted although the examinations for these cases began on date for through and on date for through these cases were submitted fully stipulated therefore no facts are in dispute and we decide these cases without regard to the burden-shifting rule_of sec_7491 4these two cases were consolidated for trial briefing and opinion in an order from this court dated date shares of both corporations became property of his estate at that time both corporations are calendar_year corporations petitioner used a dollar_figure million loan from citibank to finance the operation of davidge davidge sustained an operating loss of dollar_figure during the schedule_k-1 shareholder’s share of income credits deductions etc schedule_k-1 that davidge issued to petitioner for showed that dollar_figure or dollar_figure percent of the loss for was allocated to petitioner this amount represents the pro_rata portion7 of davidge’s loss attributable to the period january through date the date petitioner filed for bankruptcy the remaining dollar_figure or dollar_figure percent of the loss for was allocated to the estate kuma sustained an operating loss of dollar_figure during similarly the schedule_k-1 kuma issued to petitioner for showed that dollar_figure or dollar_figure percent of the loss for was allocated to petitioner this amount represents the pro_rata portion of kuma’s loss attributable to the period january through date the date petitioner filed for bankruptcy the remaining dollar_figure or dollar_figure percent of the loss was allocated to the estate 5a debtor’s assets with exceptions not applicable here become property of the bankruptcy_estate when the debtor files the bankruptcy petition u s c sec_541 6the record does not reflect financing information for kuma we assume that petitioner used portions of the citibank loan to finance the operation of kuma as well 7the pro_rata portion is computed by assigning to each day an equal share of the loss for the year sec_1377 petitioner reported on his federal_income_tax return for the pro_rata share of the losses sustained by davidge and kuma the amounts that petitioner reported were attributable to the period january through date the date he filed for bankruptcy petitioner carried forward losses from through respondent determined that petitioner was not entitled to the losses sustained by davidge or kuma from january through date the date petitioner filed for bankruptcy accordingly respondent disallowed the losses and carryforwards and issued two notices of deficiency covering the years through the deficiencies and accuracy-related_penalties for the years at issue are as follows year deficiency sec_6662 accuracy-related_penalty dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number 8the parties stipulated that petitioner made the election under sec_172 to forgo the carryback period and carry forward the losses the years through are not before us 9the notice_of_deficiency for and was issued on date and the notice_of_deficiency for and was issued on date petitioner timely filed petitions with this court contesting respondent’s disallowance of the losses and liability for the accuracy-related_penalty for each year at issue petitioner received a discharge_in_bankruptcy on date the dollar_figure million citibank loan was discharged opinion i whether petitioner or the bankruptcy_estate is entitled to the losses the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3397 added sec_1398 to eliminate uncertainty and litigation by detailing how federal_income_tax attributes and liabilities are to be allocated between the bankruptcy_estate and the individual debtor see sec_1398 see also s rept pincite 1980_2_cb_620 filing a bankruptcy petition creates a new taxable entity for federal tax purposes the bankruptcy_estate which is a separate and distinct taxpayer from the individual debtor see u s c sec_541 sec_1398 the debtor continues as a separate taxable entity during the pendency of the bankruptcy proceeding sec_1398 sec_1398 dictates whether the bankruptcy_estate or the individual debtor reports income deductions and credits and when either taxpayer succeeds to the tax_attributes of the other this is a case of first impression in which we must decide whether filing individual bankruptcy alters the rules that otherwise apply under subchapter_s regarding the allocation and deductibility by an individual shareholder of losses of s_corporations incurred in the calendar_year in which the individual shareholder files for bankruptcy respondent claims that the estate is entitled to the entire loss generated by each of davidge and kuma for even though it did not own any shares of either corporation until date the date petitioner filed for bankruptcy respondent contends that the estate is entitled to the entire loss generated during because the estate owned all the shares of davidge and kuma as of date the corporations’ yearend petitioner counters that he is entitled to approximately months’ worth of the losses generated during relying on sec_1377 which allocates each item of corporate income or loss pro_rata on a per share per day of ownership basis petitioner argues that he should be allocated that portion of the loss generated by each corporation during the time in that he owned all the shares of davidge and kuma ie the portion attributable to the period from january through date petitioner essentially argues that bankruptcy proceedings do not alter the rules for allocating income and loss to s_corporation shareholders under sec_1377 he reasons that the transfer of his shares in davidge and kuma to his estate should be treated like any other_disposition under sec_1377 entitling him to receive a pro_rata share of each loss we agree with respondent sec_1398 specifically applies to individuals in bankruptcy and must be considered before applying the rules of sec_1377 to s_corporation shareholders in bankruptcy under sec_1398 a transfer of an asset from the debtor to the bankruptcy_estate when the debtor files for bankruptcy is not a disposition triggering tax consequences and the estate is treated as the debtor would be treated with respect to that asset therefore the estate is treated as if it had owned all the shares of davidge and kuma for the entire year and accordingly is entitled to the entire loss that each of davidge and kuma generated during including the loss attributable to each corporation for the period january through date sec_1398 specifically addresses how income or loss should be allocated between the individual debtor and the bankruptcy_estate the bankruptcy_estate is entitled to the individual debtor’s items of income or loss from the bankruptcy commencement_date under sec_1398 while any items of income or loss that the individual debtor received or accrued before filing for bankruptcy remain with the debtordollar_figure we find that petitioner did not receive or accrue any items of income or loss from davidge or kuma in before he filed for bankruptcy income or loss of an s_corporation is determined as of the last day of the corporation’s taxable_year we find that because petitioner filed for bankruptcy before the last day of the s corporations’ tax_year losses of the corporations for that year flow through in their entirety to the bankruptcy_estate and in no part to him we held similarly in the partnership context in gulley v commissioner tcmemo_2000_190 in gulley we interpreted sec_1398 as it pertained to a partnership_interest of an 10the parties stipulated that petitioner did not elect to bifurcate the tax_year into short prepetition and postpetition years pursuant to sec_1398 individual partner who filed for bankruptcy at issue in gulley was whether a partnership loss incurred during the year in which the individual partner filed for bankruptcy flowed through to the partner or his bankruptcy_estate we held that the bankruptcy petition did not cause the partnership taxable_year to close and that the prepetition losses flowed through to the bankruptcy_estate not the individual partner our rationale in gulley applies to these cases although there are distinctions between partnerships_and_s_corporations none mandate a different result here from our opinion in gulley both s_corporations and partnerships determine income or loss as of the last day of the entity’s tax_year see sec_706 sec_1366 the transfer of shares of an s_corporation or a partnership_interest to an individual bankruptcy_estate when the debtor files for bankruptcy does not trigger tax consequences under sec_1398 and therefore does not require calculating items of income or loss as between the individual debtor and the estate in gulley and in these cases the bankruptcy_estate held the entire_interest in each respective entity as of the entity’s tax yearend neither the transfer by the taxpayer in gulley nor the transfer by petitioner to his respective bankruptcy_estate is a taxable disposition under sec_1398 see also smith v commissioner tcmemo_1995_406 accordingly as in gulley the bankruptcy_estate not petitioner is entitled to the income or loss of the s_corporations in these cases by operation of bankruptcy law the shares of davidge and kuma became property of the estate when petitioner filed his bankruptcy petition on date before that date none of the loss generated by davidge or kuma during was distributable to petitioner the estate held the shares on date the taxable yearend for both corporations there was no taxable disposition and the estate is treated as petitioner would have been treated with respect to the shares of davidge and kuma under sec_1398 thus the corporations’ losses flowed through to the estate rather than to petitioner we next address petitioner’s argument that because subsection g is the only subsection of sec_1398 that deals specifically with losses sec_1398 controls to entitle petitioner to the losses generated during the year in which he filed for bankruptcy petitioner reasons that the estate succeeds solely to the debtor’s net_operating_loss carryovers under sec_172 determined as of the first day of the debtor’s taxable_year in which the case commences sec_1398 by focusing on the language determined as of the first day of the debtor’s taxable_year in which the case commences in sec_1398 petitioner argues that the estate does not succeed to any loss davidge or kuma generated during the year in which petitioner filed bankruptcy petitioner misconstrues sec_1398 while sec_1398 deals with losses it deals only with carryover losses ie losses generated before the year in which the individual files for bankruptcy not losses generated during the year in which the individual files for bankruptcy the losses at issue here are losses generated during the year in which petitioner filed for bankruptcy for all the foregoing reasons we hold that the estate is entitled to report the losses davidge and kuma generated during the year in which petitioner filed for bankruptcy accordingly we sustain respondent’s determination in the notices of deficiency disallowing petitioner’s losses from davidge and kuma in ii the loss carryforward after discharge we turn next to the issue whether petitioner is entitled to report carryforward losses we begin with some fundamental principles first a bankruptcy_estate can offset income it generates during bankruptcy with any of the debtor’s operating losses to which it succeeds see sec_1398 and f b second any loss the bankruptcy_estate does not use in one year can be carried forward to offset income the bankruptcy_estate generates in future years until termination of the estate or until the entire loss is expended or expires sec_172 third if a loss carryforward remains after the termination of the bankruptcy_estate the discharged debtor succeeds to the assets and tax_attributes of the bankruptcy_estate including loss carryforwards sec_1398 while normally discharge_of_indebtedness income is taxable under sec_61 cancellation of indebtedness cod income realized as a result of a bankruptcy discharge is excluded from gross_income in the year of discharge under sec_108 in exchange for this exclusion certain tax_attributes that pass to the debtor from the bankruptcy_estate must be reduced by the amount of debt discharged sec_108 one such tax attribute is any remaining loss carryforward id petitioner was discharged in bankruptcy in instead of petitioner succeeding to any loss carryforward from the estate in respondent argues that any loss carryforward must be reduced dollar for dollar by the amount of debt discharged we agree the net_operating_loss that each of davidge and kuma sustained in flowed through on date to the estate the sole shareholder at both s corporations’ yearend the estate carried forward these losses through the year in which the bankruptcy proceedings terminated when petitioner was discharged in bankruptcy any remaining losses in the estate would have passed to him under sec_1398 however the discharged dollar_figure million citibank loan created cod income that was excluded from petitioner’s gross_income under sec_108 thus any loss carryforward--in this case the loss approximating dollar_figure--otherwise available to petitioner upon the termination of the estate is reduced dollar for dollar for the excluded cod income under sec_108 therefore any loss carryforward of the estate to which petitioner succeeded was reduced to zero under sec_108 petitioner had no loss in to recognize in that year or to carry forward to subsequent years on the basis of the foregoing we sustain respondent’s determination in the notices of deficiency disallowing petitioner’s loss carryforwards iii accuracy-related_penalty we turn now to respondent’s determination in the notices of deficiency that petitioner is liable for the accuracy-related_penalty under sec_6662 for each year at issue respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 respondent determined that petitioner is liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 for each year at issue there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs respondent has met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax the following table demonstrates that petitioner understated his income_tax for each year at issue in an amount greater than dollar_figure or percent of the tax required to be shown on his return year tax reported required tax understatement dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances the most important of which is the extent of the taxpayer’s effort to assess his proper tax_liability for the year sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances sec_1_6664-4 income_tax regs while the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden_of_proof with respect to reasonable_cause higbee v commissioner supra pincite the mere fact that we have held against petitioner on the substantive issue does not in and of itself require holding for respondent on the penalty see 103_tc_711 indeed we have specifically refused to impose a penalty where it appeared that the issue was one not previously considered by the court and the statutory language was not entirely clear we agree with petitioner that he made a reasonable attempt to comply with the internal_revenue_code because this is a case of first impression there was no clear authority to guide petitioner as to the complex and overlapping issues of tax and bankruptcy law we note that respondent has not referred us to nor have we found any cases that have previously answered the questions before us petitioner had an honest misunderstanding of the law and the position petitioner took was reasonably debatable accordingly in light of all the facts and circumstances we find petitioner acted reasonably and in good_faith with respect to the underpayment for the years at issue and is not liable for the accuracy-related_penalties under sec_6662 we have considered the other arguments of the parties and to the extent not discussed above we conclude that the arguments are irrelevant moot or meritless to reflect the foregoing decisions will be entered for respondent with respect to the deficiencies and for petitioner with respect to the penalty under sec_6662
